Exhibit 10.1




























--------------------------------------------------------------------------------

DOMUS HOLDINGS CORP.
2007 STOCK INCENTIVE PLAN


Amended and Restated as of November 13, 2007, as further amended and restated on
November 9, 2010, August 2, 2011 and February 27, 2012 and as of April 30, 2012





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



ARTICLE I
PURPOSE OF THE PLAN
The purpose of the DOMUS HOLDINGS CORP. 2007 STOCK INCENTIVE PLAN (the “Plan”)
is (i) to further the growth and success of Domus Holdings Corp., a Delaware
corporation (the “Company”), and its Subsidiaries (as hereinafter defined) by
enabling directors and employees of, or consultants to, the Company or any of
its Subsidiaries to acquire Shares (as hereinafter defined), thereby increasing
their personal interest in such growth and success, and (ii) to provide a means
of rewarding outstanding performance by such persons to the Company and/or its
Subsidiaries. Awards granted under the Plan (the “Awards”) shall be nonqualified
stock options (referred to herein as “Options” or “NSOs”), rights to purchase
Shares, restricted stock (referred to herein as “Restricted Stock”), restricted
stock units (referred to herein as “Restricted Stock Units”) and other awards
settleable in, or based upon, Class A Common Stock (referred to herein as “Other
Stock-Based Awards”). In the Plan, the terms “Parent” and “Subsidiary” mean
“Parent Corporation” and “Subsidiary Corporation,” respectively, as such terms
are defined in Sections 424(e) and (f) of the Internal Revenue Code of 1986, as
amended (the “Code”).
Effective as of January 5, 2011, all outstanding Awards related to Shares of
Class B Common Stock. Effective as of March 3, 2011, the Committee (as
hereinafter defined) modified all Awards outstanding as of the date thereof so
that such Awards thereafter related to Shares of Class A Common Stock and
resolved that all Awards granted thereafter shall relate to Shares of Class A
Common Stock.
ARTICLE II
DEFINITIONS
As used in the Plan, the following terms shall have the meanings set forth
below:
“Adoption Agreement” means an agreement between the Company and a holder of
Shares, pursuant to which such holder agrees to become a party to the Management
Investor Rights Agreement.
“Affiliate” means:
(a) in the case of the Company or a Holder (as defined in the Management
Investor Rights Agreement) that is not an individual, a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company or such Holder, as applicable. For the
avoidance of doubt, the term “Affiliate” as applied to the Apollo Holder or the
Apollo Group, shall not include at any time any portfolio companies of Apollo
Management VI, L.P. or any its affiliates but shall include any co-investment
vehicle controlled by any member of the Apollo Group.
(b) in the case of an individual: (i) any member of the immediate family of an
individual Holder, including parents, siblings, spouse and children (including
those by adoption); the parents, siblings, spouse, or children (including those
by adoption) of such immediate family member, and in any such case any trust
whose primary beneficiary is such individual Holder or one or more members of
such immediate family and/or such Holder’s lineal descendants; (ii) the legal
representative or guardian of such individual Holder or of any such immediate
family member in the event such individual Holder or any such immediate family
member becomes mentally incompetent; and (iii) any Person controlling,
controlled by or under common control with a Holder.
As used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person.
“Apollo Group” means Domus Investment Holdings, LLC, Apollo Investment Fund VI,
L.P., a Delaware limited partnership, collectively with each of their respective
affiliates (including, for avoidance of debt, any syndication vehicles) to which
any transfers of Common Stock are made.

1

--------------------------------------------------------------------------------



“Apollo Holder” means, collectively, Domus Investment Holdings, LLC and Apollo
Investment Fund VI, L.P.
“Award” has the meaning set forth in Article I hereof.
“Award Agreement” means any writing setting forth the terms of an Award that has
been duly authorized and approved by the Board or the Committee.
“Board” has the meaning set forth in Section 3.1 hereof.
“Capital Stock” means any and all shares of, interests and participations in,
and other equivalents (however designated) of stock, including without
limitation all Shares and preferred stock.
“Cause” means, with respect to a Termination of Relationship: (i) if such
Participant is at the time of termination a party to an employment, consulting
or similar agreement with the Company or any of its Subsidiaries with an
effective date on or after the Closing Date that defines such term, the meaning
given in such agreement; (ii) otherwise if such Participant is at the time of
termination a party to an Award Agreement that was entered into under the Plan
and defines such term, the meaning given in the Award Agreement; and (iii) in
all other cases, a Termination of Relationship by the Company or any of its
Subsidiaries or Affiliates based on such Participant’s (A) commission of any
felony or an act of moral turpitude; (B) engaging in an act of dishonesty or
willful misconduct; (C) material breach of the Participant’s obligations
hereunder or under any agreement entered into between the Participant and the
Company or any of its Subsidiaries or Affiliates; (D) material breach of the
Company’s policies or procedures, including but not limited to the Realogy
Corporation Code of Ethics or any of the Key Policies of Realogy Corporation; or
(E) the Participant’s willful failure to substantially perform his or her duties
as an employee of the Company or any Subsidiary or Affiliate (other than any
such failure resulting from incapacity due to physical or mental illness). A
termination will not be for “Cause” pursuant to clause (B), (C), (D) or (E), to
the extent such conduct is curable, unless the Company shall have notified the
Participant in writing describing such conduct and the Participant shall have
failed to cure such conduct within ten (10) business days after the receipt of
such written notice.
“Class A Common Stock” means the Class A common stock of the Company, par value
$.01 per share.
“Class B Common Stock” means the Class B common stock of the Company, par value
$.01 per share.
“Closing Date” means April 10, 2007.
“Code” has the meaning set forth in Article I hereof.
“Committee” has the meaning set forth in Section 3.1 hereof.
“Common Stock” means the Class A Common Stock and/or the Class B Common Stock,
as the context requires.
“Company” has the meaning set forth in Article I hereof.
“Disability” means, with respect to each Participant, (i) if such Participant is
at the time of termination a party to an employment agreement with the Company
or any of its Subsidiaries with an effective date on or after the Closing Date
that defines such term, the meaning given in the employment agreement; (ii)
otherwise if such Participant is at the time of termination a party to an Award
Agreement that was entered into under the Plan and defines such term, the
meaning given in the Award Agreement, and (iii) in all other cases that such
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Company or its Subsidiaries or
such other definition as Section 409A of the Code may require.

2

--------------------------------------------------------------------------------



“Distributed Securities” means any Shares or Capital Stock that have been
distributed to investors in investment funds managed by Apollo Management VI,
L.P. or any of its Affiliates.
“Effective Date” means the date the Plan is adopted by the Board.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
“Fair Market Value” means the closing price of the Class A Common Stock on any
national securities exchange or any national market system (including, but not
limited to, The NASDAQ National Market) on that date, or if no prices are
reported on that date, on the last preceding date on which such prices of the
Class A Common Stock are so reported. If the Class A Common Stock is not then
listed on any national securities exchange but is traded over the counter at the
time determination of its Fair Market Value is required to be made, its Fair
Market Value shall be deemed to be equal to the average between the reported
high and low sales prices of Class A Common Stock on the most recent date on
which Class A Common Stock was publicly traded. If the Class A Common Stock is
not publicly traded at the time a determination of its Fair Market Value is
made, the Board shall determine its Fair Market Value in such manner as it deems
appropriate (such determination to be made in a manner that satisfies Section
409A of the Code (to the extent applicable) and in good faith as required by
Section 422(c)(1) of the Code), which may be based on the advice of an
independent investment banker or appraiser recognized to be an expert in making
such valuations; provided, however, that in the event of any sale to, or
repurchase of Shares by, the Company from a current or former Management Holder
(as defined in the Management Investor Rights Agreement) in a single transaction
of 350,000 Shares or more, such determination shall be based on the advice of an
independent investment banker or appraiser recognized to be an expert in making
such valuations and the Fair Market Value of each Share shall be no less than
that determined by such independent investment banker or appraiser. In all
events, Fair Market Value shall not take into account any discount for minority
interest, private company discount or discount due to transfer restrictions
imposed under the Management Investor Rights Agreement.
“Good Reason” means with respect to a Termination of Relationship: (i) if such
Participant is at the time of termination a party to an employment, consulting
or similar agreement with the Company or any of its Subsidiaries with an
effective date on or after the Closing Date that defines such term (or a term of
like import, such as “constructive discharge”), the meaning given in such
agreement; (ii) otherwise if such Participant is at the time of termination a
party to an Award Agreement that was entered into under the Plan and defines
such term, the meaning given in the Award Agreement; and (iii) in all other
cases, a Termination of Relationship by the Participant following (x) a
reduction of the Participant’s annual base salary (but not including any
diminution related to a broader compensation reduction that is not limited to
any particular employee or executive) or (y) a required relocation of the
Participant’s primary work location to a location more than fifty (50) miles
from the Participant’s current primary work location; provided, however, that
such reduction or relocation described in clause (iii) shall not constitute Good
Reason unless the Participant shall have notified the Company in writing
describing such reduction or required relocation within thirty (30) business
days of its initial occurrence and then only if the Company shall have failed to
cure such reduction or required relocation within thirty (30) business days
after the Company’s receipt of such written notice.
“Independent Third Party” means any Person that (i) did not own in excess of
five percent (5%) of the common stock deemed outstanding (on a fully diluted
basis) as of the first anniversary of the Effective Date; and (ii) is not an
Affiliate of any such owner or the Apollo Group or a portfolio company of any
members of the Apollo Group, provided that, for the avoidance of doubt, holders
of interests in Domus Co-Investment Holdings LLC and Domus Co-Investment
Holdings II, LLC shall be deemed Independent Third Parties.
“Investor” means, collectively, Apollo Investment Fund VI, L.P., each of its
Affiliates and any other investment fund or vehicle managed by Apollo Management
VI, L.P. or any of its Affiliates (including any successors or assigns of any
such manager).
“Investor Investment” means direct or indirect investments in Capital Stock of
the Company made by the Investor on or after the Closing Date, but excluding any
purchases or repurchases of Capital Stock on any securities exchange or any
national market system after an initial Qualified Public Offering. The term
“Investor Investment” excludes any investment originally made by the Investor in
a Person other than the Company or a Subsidiary.

3

--------------------------------------------------------------------------------



“Investor IRR” means the pretax compounded annual internal rate of return
calculated on a quarterly basis realized by the Investor on the Investor
Investment, based on the aggregate amount invested by the Investor in respect of
all Investor Investments and the aggregate amount of cash dividends and sale
proceeds received by, and Distributed Securities distributed to, the Investor in
respect of all Investor Investments, assuming all Investor Investments were
purchased by one Person and were held continuously by such Person. The Investor
IRR shall be determined based on the actual time of each Investor Investment and
actual cash received by, and Distributed Securities distributed to, the Investor
in respect of all Investor Investments and including, as a return on each
Investor Investment, any cash dividends, cash distributions, cash sales or cash
interest made by the Company or any Subsidiary in respect of such Investor
Investment during such period, but excluding any other amounts payable that are
not directly attributable to an Investor Investment (including, without
limitation, any management, transaction, monitoring or similar fees). For
purposes of determining Investor IRR in respect of Distributed Securities, the
fair market value of those securities on the date on which the Distributed
Securities are distributed shall be used for purposes of calculating the annual
internal rate of return, and such date shall be deemed the date on which the
return on the Investor Investment was received by the Investor.
“Management Investor Rights Agreement” means the Management Investor Rights
Agreement, dated as of the Closing Date, among the Company and the holders party
thereto, as it is amended, supplemented, restated or otherwise modified from
time to time.
“Notice” has the meaning set forth in Section 5.7 hereof.
“NSOs” has the meaning set forth in Article I hereof.
“Option” has the meaning set forth in Article I hereof.
“Option Price” has the meaning set forth in Section 5.4 hereof.
“Option Shares” has the meaning set forth in Section 5.7(b) hereof.
“Other Stock-Based Award” has the meaning set forth in Article I hereof.
“Participant” has the meaning set forth in Article IV hereof.
“Permitted Assignee” has the meaning set forth in Section 11.2 hereof.
“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a corporation, an association, a joint stock company,
a limited liability company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.
“Plan” has the meaning set forth in Article I hereof.
“Purchase Price” has the meaning set forth in Section 6.2 hereof.
“Qualified Public Offering” means a primary or secondary underwritten public
offering of Class A Common Stock by the Company or any selling securityholders
pursuant to an effective registration statement filed by the Company with the
Securities and Exchange Commission (other than (i) a registration relating
solely to an employee benefit plan or employee stock plan, a dividend
reinvestment plan, or a merger or a consolidation, (ii) a registration
incidental to an issuance of securities under Rule 144A, (iii) a registration on
Form S-4 or any successor form, or (iv) a registration on Form S-8 or any
successor form) under the Securities Act, pursuant to which the aggregate
offering price of the Class A Common Stock (by the Company and/or other selling
securityholders) sold in such offering (together with the aggregate offering
prices from any prior such offerings) is at least $250 million.
“Realization Event” means (i) the consummation of a Sale of the Company; or (ii)
any transaction or series of related transactions in which the Investor sells at
least 50% of the aggregate of the Shares of Class A Common Stock and Class B
Common Stock, directly or indirectly acquired by it (from the Company or
otherwise), and at least 50% of the aggregate of all Investor Investments.

4

--------------------------------------------------------------------------------



“Reserved Shares” means, as of April 30, 2012, 67,165,000 Shares of Class A
Common Stock, as the same may be adjusted in accordance with Article X.
“Restricted Stock” has the meaning set forth in Article I hereof.
“Restricted Stock Unit” has the meaning set forth in Article I hereof.
“Sale of the Company” means the sale of the Company to one or more Independent
Third Parties, pursuant to which such party or parties acquire (i) Capital Stock
of the Company possessing the voting power to elect a majority of the Board
(whether by merger, consolidation, recapitalization or sale or transfer of the
Company’s Capital Stock or otherwise); or (ii) all or substantially all of the
Company’s assets determined on a consolidated basis.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
“Shares” means shares of Class A Common Stock and/or Class B Common Stock, as
the context requires.
“Stock Award” means an Award of the right to purchase Shares under Article VI of
the Plan.
“Subsidiary” means any corporation or other entity of which the Company owns
securities or interests having a majority, directly or indirectly, of the
ordinary voting power in electing the board of directors, managers, general
partners or similar governing Persons thereof.
“Termination Date” means the tenth anniversary of the Effective Date.
“Termination of Relationship” means (i) if the Participant is an employee of the
Company or any Subsidiary, the termination of the Participant’s employment with
the Company and its Subsidiaries for any reason; (ii) if the Participant is a
consultant to the Company or any Subsidiary, the termination of the
Participant’s consulting relationship with the Company and its Subsidiaries for
any reason; and (iii) if the Participant is a director of the Company or any
Subsidiary, the termination of the Participant’s service as a director of the
Company or such Subsidiary for any reason; including, in the case of clauses
(i), (ii) or (iii), as a result of such Subsidiary no longer being a Subsidiary
of the Company because of a sale, divestiture or other disposition of such
Subsidiary by the Company (whether such disposition is effected by the Company
or another Subsidiary thereof). For the avoidance of doubt, no period of notice
that is given or that ought to have been given under applicable law in respect
of such Termination of Relationship will be utilized in determining entitlement
under the Plan or an Award Agreement.
“Vested Options” means Options that have vested in accordance with the
applicable Award Agreement.
ARTICLE III

ADMINISTRATION OF THE PLAN; SHARES SUBJECT TO THE PLAN
3.1
Committee.

The Plan shall be administered by the Board of Directors of the Company (the
“Board”), the Executive Committee of the Board or the Compensation Committee of
the Board (the “Committee”), subject to the delegation of authority set forth in
Section 3.3. The term “Committee” shall, for all purposes of the Plan, be deemed
to refer to the Board or the Executive Committee if the Board or Executive
Committee is administering the Plan or the authorized officer(s) under Section
3.3 if any such officer has been delegated authority to administer the Plan
under and to the extent permitted by Section 3.3.
3.2
Procedures.

The Committee shall adopt such rules and regulations as it shall deem
appropriate concerning the holding of meetings and the administration of the
Plan. The entire Committee shall constitute a quorum and the actions of the
entire Committee present at a meeting, or actions approved in writing by the
entire Committee, shall be the actions of the Committee.

5

--------------------------------------------------------------------------------





3.3
Interpretation; Powers of Committee.

Except as may otherwise be expressly reserved to the Board as provided herein,
and with respect to any Award, except as may otherwise be provided in the Award
Agreement evidencing such Award or an employment or consulting agreement between
the Participant and the Company, the Committee shall have all powers with
respect to the administration of the Plan, including the authority to:
(a)    determine eligibility and the particular persons who will receive Awards;
(b)    grant Awards to eligible persons, determine the price and number of
securities to be offered or awarded to any of such persons, determine the other
specific terms and conditions of Awards consistent with the express limits of
the Plan, establish the installments (if any) in which such Awards will become
exercisable or will vest and the respective consequences thereof (or determine
that no delayed exercisability or vesting is required), and establish the events
of termination or reversion of such Awards;
(c)    approve the forms of Award Agreements, which need not be identical either
as to type of Award or among Participants;
(d)    construe and interpret the provisions of the Plan and any Award Agreement
or other agreement defining the rights and obligations of the Company and
Participants under the Plan, make factual determinations with respect to the
administration of the Plan, further define the terms used in the Plan, and
prescribe, amend and rescind rules and regulations relating to the
administration of the Plan;
(e)    cancel, modify, or waive the Company’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding Awards held by
Participants, subject to any required consent under Article XIII;
(f)    accelerate or extend the exercisability or extend the term of any or all
outstanding Awards, subject to any consent required under Article XIII; and
(g)    make all other determinations and take such other action as contemplated
by the Plan or as may be necessary or advisable for the administration of the
Plan and the effectuation of its purposes.
All decisions of the Board or the Committee, as the case may be, shall be
reasonable and made in good faith and shall be conclusive and binding on all
Participants in the Plan. In making any determination or in taking or not taking
any action under the Plan, the Committee or the Board, as the case may be, may
obtain the advice of experts, including employees of and professional advisors
to the Company. The Committee may delegate authority under Section 3.3(c), (d)
and (g) to one or more officers of the Company; provided, however, that in no
event shall an officer be delegated any authority under Section 3(d) or (g) with
respect to Awards granted to or held by the following individuals:
(a) individuals who are executive officers or directors of the Company or, if
the Class A Common Stock (or other equity securities of the Company) were
registered under the Securities Act, are subject to Section 16 of the Exchange
Act, or (b) officers of the Company to whom authority has been delegated
hereunder. Any delegation hereunder shall be subject to the restrictions and
limits that the Committee specifies at the time of such delegation, and the
Committee may at any time rescind the authority so delegated or appoint a new
delegate. At all times, the delegate appointed under this Section 3.3 shall
serve in such capacity at the pleasure of the Committee. The Committee also may
delegate ministerial, non-discretionary functions to individuals who are
officers or employees of the Company. No director, officer or agent of the
Company or any Subsidiary will be liable for any action, omission or decision
under the Plan taken, made or omitted in good faith. The provisions of Awards
need not be the same with respect to each Participant.
3.4
Compliance with Code Section 162(m).

In the event the Company becomes a “publicly-held corporation” as defined in
Section 162(m)(2) of the Code, the Company may establish a committee of outside
directors meeting the requirements of Section 162(m)(2) of the Code to (i)
approve Awards that might reasonably be anticipated to result in the payment of
employee remuneration that would otherwise exceed the limit on employee
remuneration deductible for income tax purposes

6

--------------------------------------------------------------------------------



by the Company pursuant to Section 162(m) of the Code; and (ii) administer the
Plan. In such event, the powers reserved to the Committee in the Plan shall be
exercised by such compensation committee. In addition, Awards under the Plan may
be granted upon satisfaction of the conditions to such grants provided pursuant
to Section 162(m) of the Code and any Treasury Regulations promulgated
thereunder.
3.5
Number of Shares.

Subject to the provisions of Article X (relating to adjustments upon changes in
capital structure and other corporate transactions), the aggregate number of
Shares of Class A Common Stock with respect to which Awards may be granted under
the Plan shall not exceed the Reserved Shares. Shares of Class A Common Stock
that are subject to or underlie Options granted under the Plan that expire or
for any reason are canceled or terminated without having been exercised (or
Shares of Class A Common Stock subject to or underlying the unexercised portion
of any Options, in the case of Options that were partially exercised at the time
of their expiration, cancellation or termination), as well as Shares of Class A
Common Stock that are subject to Stock Awards made under the Plan that are not
actually purchased pursuant to such Stock Awards and Shares of Class A Common
Stock that are subject to Restricted Stock or Restricted Stock Units that are
forfeited, will again, except to the extent prohibited by law or applicable
listing or regulatory requirements, be available for subsequent Award grants
under the Plan.
3.6
Reservation of Shares.

The number of Shares of Class A Common Stock reserved for issuance with respect
to Awards granted under the Plan shall at no time be less than the maximum
number of Shares of Class A Common Stock which may be issued or delivered at any
time pursuant to outstanding Awards.
ARTICLE IV
ELIGIBILITY
4.1
General.

Awards may be granted under the Plan only to persons who are employees,
consultants or directors of the Company or any of its Subsidiaries on the date
of the grant. Each such person to whom an Award is granted under the Plan is
referred to herein as a “Participant.”
ARTICLE V
STOCK OPTIONS
5.1
General.

Options may be granted under the Plan at any time and from time to time on or
prior to the Termination Date. Each Option granted under the Plan shall be
designated as an NSO and shall be subject to the terms and conditions applicable
to NSOs set forth in the Plan. Each Option shall be evidenced by an Award
Agreement incorporating the terms and provisions of the Plan that shall be
executed by the Company and the Participant. The Award Agreement shall specify
the number of Shares for which such Option shall be exercisable, the exercise
price for such Shares and the other terms and conditions of the Option.
5.2
Vesting.

The Committee, in its sole discretion, shall determine whether and to what
extent any Options are subject to vesting based upon the Participant’s continued
service to, or the Participant’s performance of duties for, the Company and its
Subsidiaries, or upon any other basis.
5.3
Date of Grant.

The date of grant of an Option under the Plan shall be the date as of which the
Committee approves the grant.

7

--------------------------------------------------------------------------------



5.4
Option Price.

The price (the “Option Price”) at which each Share may be purchased shall be
determined by the Committee and set forth in the Award Agreement. In no event,
however, may the Committee determine an Option Price that is less than the Fair
Market Value of a Share on the date of grant.
5.5
Automatic Termination of Options.

Each Option granted under the Plan, to the extent not previously exercised,
shall automatically terminate and shall become null and void and be of no
further force or effect upon such date or dates as are set forth in the
applicable Award Agreement, consistent with the terms of the Plan.
5.6
Payment of Option Price.

The aggregate Option Price shall be paid in cash (by wire transfer of
immediately available funds to a bank account of the Company designated by the
Committee or by delivery of a personal or certified check payable to the
Company); provided that the Committee may, in its sole discretion, specify one
or more of the following other forms of payment that may be used by a
Participant (but only to the extent permitted by applicable law) upon exercise
of his or her Option:
(a)    by surrender of Shares that either (i) have been paid for within the
meaning of Rule 144 under the Securities Act (and, if such Shares were purchased
from the Company or any Subsidiary thereof by means of a promissory note, such
note has been fully paid with respect to such Shares); or (ii) were obtained by
the Participant in the public market (but, subject in any case, to the
applicable limitations of Rule 16b-3 under the Exchange Act);
(b)    such other method as the Committee may from time to time approve or
authorize as set forth in an Award Agreement;
(c)    to the extent permitted by applicable law, if the Class A Common Stock is
a class of securities then listed or admitted to trading on any national
securities exchange or traded on any national market system (including, but not
limited to, The Nasdaq National Market), in compliance with any cashless
exercise program authorized by the Board or the Committee for use in connection
with the Plan at the time of such exercise (but, subject in any case, to the
applicable limitations of Rule 16b-3 under the Exchange Act); or
(d)    a combination of the methods set forth in this Section 5.6.
5.7
Notice of Exercise.

A Participant (or other person, as provided in Section 11.2) may exercise an
Option (for the Shares represented thereby) granted under the Plan in whole or
in part (but for the purchase of whole Shares only), as provided in the Award
Agreement evidencing his or her Option, by delivering a written notice (the
“Notice”) to the Secretary of the Company. The Notice shall state:
(a)    That the Participant elects to exercise the Option;
(b)    The number of Shares with respect to which the Option is being exercised
(the “Option Shares”);
(c)    The method of payment for the Option Shares (which method must be
available to the Participant under the terms of his or her Award Agreement);
(d)    The date upon which the Participant desires to consummate the purchase of
the Option Shares (which date must be prior to the termination of such Option);
and
(e)    Any additional provisions consistent with the Plan as the Committee may
from time to time require.
The exercise date of an Option shall be the date on which the Company receives
the Notice from the Participant. Such Notice shall also contain, to the extent
such Participant is not then a party to the Management

8

--------------------------------------------------------------------------------



Investor Rights Agreement (and the Management Investor Rights Agreement has not
been terminated prior to such date), an Adoption Agreement, in form and
substance satisfactory to the Board pursuant to which the Participant agrees to
become a party to the Management Investor Rights Agreement.
5.8
Issuance of Certificates.

The Company shall issue stock certificates in the name of the Participant (or
other person exercising the applicable Option in accordance with the provisions
of Section 11.2), representing the Shares purchased upon exercise of the Option
as soon as practicable after receipt of the Notice and payment of the aggregate
Option Price for such Shares and satisfaction of all applicable withholding
amounts in accordance with Article XV; provided that the Company, in its sole
discretion, may elect to not issue any fractional Shares upon the exercise of an
Option (determining the fractional Shares after aggregating all Shares issuable
to a single holder as a result of an exercise of an Option for more than one
Share) and, in lieu of issuing such fractional Shares, shall pay the Participant
the Fair Market Value thereof. Neither the Participant nor any person (to the
extent permitted under Section 11.2 of the Plan) exercising an Option shall have
any privileges as a stockholder of the Company with respect to any Shares of
stock issuable upon exercise of an Option granted under the Plan until the date
of issuance of stock certificates representing such Shares pursuant to this
Section 5.8. Notwithstanding the foregoing, the Committee reserves the right to
account for Shares through book entry or other electronic means rather than the
issuance of stock certificates.
ARTICLE VI
STOCK AWARDS
6.1
General.

Stock Awards may be granted under the Plan at any time and from time to time on
or prior to the Termination Date. Each Stock Award shall be evidenced by an
Award Agreement that shall be executed by the Company and the Participant. The
Award Agreement shall specify the terms and conditions of the Stock Award,
including without limitation the number of Shares covered by the Stock Award,
the purchase price for such Shares and the deadline for the purchase of such
Shares.
6.2
Purchase Price; Payment.

The price (the “Purchase Price”) at which each Share covered by the Stock Award
may be purchased upon exercise of a Stock Award shall be determined by the
Committee and set forth in the applicable Award Agreement. The Company will not
be obligated to issue certificates evidencing Shares purchased under this
Article VI unless and until it receives full payment of the aggregate Purchase
Price therefor and all other conditions to the purchase, as determined by the
Committee, have been satisfied. The Purchase Price of any shares subject to a
Stock Award must be paid in full at the time of the purchase.
ARTICLE VII
RESTRICTED STOCK
7.1
General.

Shares of Restricted Stock may be awarded either alone or in addition to other
Awards granted under the Plan. The Committee shall determine the employees,
consultants and directors to whom and the time or times at which grants of
Restricted Stock will be awarded, the number of Shares to be awarded to any
Participant, the conditions for vesting, the time or times within which such
Awards may be subject to forfeiture and any other terms and conditions of the
Awards, in addition to those contained in Section 7.3.
7.2
Awards and Certificates.

Shares of Restricted Stock shall be evidenced in such manner as the Committee
may deem appropriate, including book-entry registration or other electronic
means or issuance of one or more stock certificates. Any

9

--------------------------------------------------------------------------------



certificate issued in respect of Shares of Restricted Stock shall be registered
in the name of such Participant and shall bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:
“The sale or other transfer of the Shares of Class A Common Stock represented by
this certificate, whether voluntary, involuntary, or by operation of law, is
subject to certain restrictions on transfer as set forth in the Domus Holdings
Corp. 2007 Stock Incentive Plan, and in an Award Agreement. A copy of the Plan
and such Award Agreement may be obtained from Domus Holdings Corp.”
The Committee may require that the certificates evidencing such Shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.
7.3    Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:
(a)    Subject to the provisions of the Plan and the Award Agreement referred to
in Section 7.3(c), during the restriction period, the Participant shall not be
permitted to sell, assign, transfer, pledge or otherwise encumber Shares of
Restricted Stock. Within these limits, the Committee may provide for the lapse
of restrictions based upon period of service in installments or otherwise and/or
the satisfaction of performance goals and may accelerate or waive, in whole or
in part, restrictions based upon period of service. Except as provided in the
Award Agreement, during the restriction period, the Participant shall not have,
with respect to the Shares of Restricted Stock, the rights of a stockholder of
the Company holding the class or series of Shares that is the subject of the
Restricted Stock, other than, if applicable, the right to vote the Shares.
Dividends (if any) payable in Shares and other non-cash dividends and
distributions and extraordinary cash dividends shall be held subject to the
vesting of the underlying Restricted Stock, unless the Committee determines
otherwise in the applicable Award Agreement or makes an adjustment or
substitution to the Restricted Stock pursuant to Article X in connection with
such dividend or distribution.
(b)    If and when any applicable restriction period expires without a prior
forfeiture of the Restricted Stock, unlegended certificates for such Shares
shall be delivered to the Participant upon surrender of the legended
certificates.
(c)    Each Award of Restricted Stock shall be confirmed by, and be subject to,
the terms of an Award Agreement. The applicable Award Agreement shall specify
the consequences for the Restricted Stock of the Participant’s Termination of
Relationship.
ARTICLE VIII
RESTRICTED STOCK UNITS
8.1
Nature of Award.

Restricted Stock Units are Awards denominated in Shares that will be settled,
subject to the terms and conditions of the Restricted Stock Units, either by
delivery of Shares to the Participant or by the payment of cash based upon the
Fair Market Value of a specified number of Shares. The Committee shall determine
the employees, consultants and directors to whom and the time or times at which
grants of Restricted Stock Units will be awarded, the number of Shares to be
awarded to any Participant, the conditions for vesting, the time or times within
which such Awards may be subject to forfeiture and any other terms and
conditions of the Awards, in addition to those contained in Section 8.2.
8.2
Terms and Conditions.

The Committee may, in connection with the grant of Restricted Stock Units,
condition the vesting thereof upon the continued service of the Participant
and/or the achievement of performance goals. Each Award of Restricted Stock
Units shall be confirmed by, and be subject to, the terms of an Award Agreement.
The applicable

10

--------------------------------------------------------------------------------



Award Agreement shall specify the consequences for the Restricted Stock Units of
the Participant’s Termination of Relationship. An Award of Restricted Stock
Units shall be settled as and when the Restricted Stock Units vest or at a later
time specified by the Committee or in accordance with an election of the
Participant, if the Committee so permits. Restricted Stock Units may not be
sold, assigned, transferred, pledged or otherwise encumbered until they are
settled, except to the extent provided in the applicable Award Agreement in the
event of the Participant’s death. The Award Agreement for Restricted Stock Units
shall specify whether, to what extent and on what terms and conditions the
applicable Participant shall be entitled to receive current or deferred payments
of cash, Common Stock or other property corresponding to the dividends payable
on the Common Stock (subject to Section 22.4 below).
ARTICLE IX
OTHER STOCK-BASED AWARDS
Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon, Class A Common Stock,
including (without limitation) dividend equivalents and convertible debentures,
may be granted under the Plan.
ARTICLE X
ADJUSTMENTS
10.1
Changes in Capital Structure.

In the event of an extraordinary stock dividend, stock split, reverse stock
split, share combination, or recapitalization or similar event affecting the
capital structure of the Company, an extraordinary cash dividend, separation,
spinoff or a reorganization (each, an “Adjustment Event”), the Committee or the
Board shall make such substitutions or adjustments as it deems appropriate and
equitable in its discretion to: (A) the aggregate number and kind of Shares of
Class A Common Stock or other securities reserved for issuance and delivery
under the Plan, (B) the number and kind of Shares of Class A Common Stock or
other securities subject to outstanding Awards; (C) performance metrics and
targets underlying outstanding Awards; and (D) the Option Price of outstanding
Options. In the event of a merger, consolidation, acquisition of property or
shares, stock rights offering, liquidation, disaffiliation, or similar event
affecting the Company or any of its Subsidiaries (each, a “Corporate
Transaction”), the Committee or the Board may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to: (A) the
aggregate number and kind of Shares of Class A Common Stock or other securities
reserved for issuance and delivery under the Plan; (B) the number and kind of
Shares of Class A Common Stock or other securities subject to outstanding
Awards; (C) performance metrics and targets underlying outstanding Awards; and
(D) the Option Price of outstanding Options. In the case of Corporate
Transactions, such adjustments may include, without limitation, (1) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Committee or the Board in its sole discretion (it
being understood that in the case of a Corporate Transaction with respect to
which shareholders of Common Stock receive consideration other than publicly
traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of an Option shall for this
purpose be deemed to equal the excess, if any, of the value of the consideration
being paid for each Share pursuant to such Corporate Transaction over the Option
Price of such Option shall conclusively be deemed valid); and (2) the
substitution of other property (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
the Shares subject to outstanding Awards.

11

--------------------------------------------------------------------------------



10.2
Special Rules.

The following rules shall apply in connection with Section 10.1 above:
(a)    No adjustment shall be made for cash dividends (except as described in
Section 10.1) or the issuance to stockholders of rights to subscribe for
additional Shares or other securities (except in connection with a Corporate
Transaction); and
(b)    Any adjustments referred to in Section 10.1 shall be made by the
Committee or the Board in its discretion and shall be conclusive and binding on
all Persons holding any Awards granted under the Plan.
10.3
Right to Include Options upon a Realization Event.

Upon a Realization Event, subject to the provisions of any Award Agreement to
the contrary with respect to a Sale of the Company, the Company may, but is not
obligated to, purchase each outstanding Vested Option and/or unvested Option for
a per share amount equal to (i) the amount per share received (whether in cash,
securities or a combination thereof) in respect of the Shares sold in such
transaction constituting the Realization Event, less (ii) the Option Price
thereof. In the event the amount in (i) would not exceed the amount in (ii),
Options may be cancelled for no payment.
The provisions of this Section 10.3 shall not be construed, however, to limit or
reduce any rights of the Company or the Participant under the Management
Investor Rights Agreement.
ARTICLE XI
RESTRICTIONS ON AWARDS
11.1
Compliance With Securities Laws.

No Awards shall be granted under the Plan, and no Shares shall be issued and
delivered pursuant to Awards granted under the Plan, unless and until the
Company and/or the Participant shall have complied with all applicable Federal,
state or foreign registration, listing and/or qualification requirements and all
other requirements of law or of any regulatory agencies having jurisdiction. As
soon as practicable following the occurrence of any Qualified Public Offering,
the Company shall register all Shares subject to the Plan on Form S-8 (or any
successor form).
The Committee in its discretion may, as a condition to the delivery of any
Shares pursuant to any Award granted under the Plan, require the applicable
Participant (i) to represent in writing that the Shares received pursuant to
such Award are being acquired for investment and not with a view to distribution
and (ii) to make such other representations and warranties as the Committee
deems necessary or appropriate. Stock certificates representing Shares acquired
under the Plan that have not been registered under the Securities Act shall, if
required by the Committee, bear such legends as may be required by the
Management Investor Rights Agreement and the applicable Award Agreement.
11.2
Nonassignability of Awards.

Unless otherwise specifically provided by the Committee in an Award Agreement,
no Award granted under the Plan shall be assignable or otherwise transferable by
the Participant, except by designation of a beneficiary, by will or by the laws
of descent and distribution. An Award may be exercised during the lifetime of
the Participant only by the Participant, unless the Participant becomes subject
to a Disability. If a Participant dies or becomes subject to a Disability, his
or her Options shall thereafter be exercisable, during the period specified in
the applicable Award Agreement (as the case may be), by his or her designated
beneficiary or if no beneficiary has been designated in writing, by his or her
executors or administrators to the full extent (but only to such extent) to
which such Options were exercisable by the Participant at the time of (and after
giving effect to any vesting that may occur in connection with) his or her death
or Disability. Notwithstanding the foregoing, a Participant may assign or
transfer an Award with the prior consent of the Committee to a “Family Member”
as such term is defined in Rule 701 of the Securities Act (each transferee
thereof, a “Permitted Assignee”); provided that such Permitted Assignee shall be
bound by and subject to all of the terms and conditions of the Plan and the
Award Agreement relating to the transferred Award and

12

--------------------------------------------------------------------------------



shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section 11.2. Before issuing any Shares under the Plan to
any person who is not already a party to the Management Investor Rights
Agreement, the Company shall obtain an executed Adoption Agreement from such
person, unless a Qualified Public Offering shall have already occurred.
11.3
No Right to an Award or Grant.

Neither the adoption of the Plan nor any action of the Board or the Committee
shall be deemed to give an employee, director or consultant any right to be
granted an Option to purchase Shares or to receive an Award under the Plan,
except as may be evidenced by an Award Agreement duly executed on behalf of the
Company, and then only to the extent of and on the terms and conditions
expressly set forth in the Award Agreement. The Plan will be unfunded. The
Company will not be required to establish any special or separate fund or to
make any other segregation of funds or assets to assure the payment of any
Award.
11.4
No Evidence of Employment or Service.

Nothing contained in the Plan or in any Award Agreement shall confer upon any
Participant any right with respect to the continuation of his or her employment
by or service with the Company or any of its Subsidiaries or interfere in any
way with the right of the Company or any such Subsidiary, in their respective
sole discretion (subject to the terms of any separate agreement to the
contrary), at any time to terminate such employment or service or to increase or
decrease the compensation of the Participant from the rate in existence at the
time of the grant of an Award.
11.5
No Restriction of Corporate Action.

Nothing contained in the Plan or in any Award Agreement will be construed to
prevent the Company or any Subsidiary or Affiliate of the Company from taking
any corporate action that is deemed by the Company or by its Subsidiaries and
Affiliates to be appropriate or in its best interest, unless such action would
have a material adverse effect (as determined in reasonable good faith by the
Company) on any then-outstanding Award held by a Participant, without the
Participant’s written consent.
ARTICLE XII
TERM OF THE PLAN
The Plan shall become effective on the Effective Date and shall terminate on the
Termination Date. No Awards may be granted after the Termination Date. Any Award
outstanding as of the Termination Date shall remain in effect and the terms of
the Plan will apply until such Award terminates as provided in the applicable
Award Agreement.
ARTICLE XIII
AMENDMENT OF PLAN
The Plan may be modified or amended in any respect by the Committee, the Board
or the Executive Committee of the Board; provided, however, that the approval of
the holders of a majority of the votes that may be cast by all of the holders of
shares of Class A Common Stock and Class B Common Stock of the Company entitled
to vote (voting together as a single class) shall be obtained prior to any such
amendment becoming effective if such approval is required by law or is necessary
to comply with regulations promulgated by the Securities and Exchange Commission
under Section 16(b) of the Exchange Act. Notwithstanding the foregoing, the Plan
may not be modified or amended as it pertains to any existing Award Agreement if
such modification or amendment would materially impair the rights of the
applicable Participant without the written consent of such Participant.

13

--------------------------------------------------------------------------------



ARTICLE XIV
CAPTIONS
The use of captions in the Plan is for convenience. The captions are not
intended to provide substantive rights.
ARTICLE XV
WITHHOLDING TAXES
Unless otherwise provided in any Award Agreement, upon any exercise or payment
of any Award, the Company shall have the right at its option and in its sole
discretion to (i) require the Participant to pay or provide for payment of the
amount of any taxes which the Company or any Subsidiary may be required to
withhold with respect to such exercise or payment (which payment may be a
condition precedent to an exercise); (ii) deduct from any amount payable to the
Participant in cash or securities in respect of the Award the amount of any
taxes which the Company may be required to withhold with respect to such
exercise or payment; (iii) reduce the number of Shares to be delivered to the
Participant in connection with such exercise or payment by the appropriate
number of Shares, valued at their then Fair Market Value, to satisfy the minimum
withholding obligation; or (iv) effect such withholding through such other
method as the Committee may from time to time approve. In no event will the
value of Shares withheld under clause (iii) above exceed the minimum amount of
required withholding under applicable law.
ARTICLE XVI
SECTION 83(b) ELECTION
To the extent permitted by the Board or Committee, each Participant awarded an
Award may, but is not obligated to, make an election under Section 83(b) of the
Code to be taxed currently with respect to any Award issued under the Plan. The
election permitted under this Article XVI shall comply in all respects with and
shall be made within the period of time prescribed under Section 83(b) of the
Code. Each Participant shall prepare such forms as are required to make an
election under Section 83(b) of the Code. The Company shall have no liability to
any Participant who fails to make a permitted Section 83(b) election in a timely
manner.
ARTICLE XVII
CODE SECTION 409A COMPLIANCE
The Plan is intended to provide for non-statutory stock option benefits that are
not deemed to be deferred compensation and thus are not subject to the
provisions of Code § 409A. If the Plan is deemed to be subject to Code § 409A,
however, the Company may modify the Plan, the Award Agreement and any Award
granted under the Plan to comply with Code § 409A guidance in a manner that will
not materially reduce the value of such Award.
ARTICLE XVIII
SECTION 16 COMPLIANCE
In the event that the Company becomes subject to Section 16 of the Exchange Act,
it is intended that the Plan and any Award made to a Participant subject to
Section 16 of the Exchange Act will meet all of the requirements of Rule 16b-3.
Accordingly, unless otherwise provided by the Committee, if any provisions of
the Plan or any Award would disqualify the Plan or the Award, or would otherwise
not comply with Rule 16b-3, such provision or Award will be construed or deemed
amended to conform to Rule 16b-3.

14

--------------------------------------------------------------------------------



ARTICLE XIX
OTHER PROVISIONS
Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.
ARTICLE XX
NUMBER AND GENDER
With respect to words used in the Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, and vice
versa, as the context requires.
ARTICLE XXI
GOVERNING LAW
All questions concerning the construction, interpretation and validity of the
Plan and the instruments evidencing the Awards granted hereunder shall be
governed by and construed and enforced in accordance with the domestic laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. In furtherance of the foregoing, the internal law of the
State of Delaware will control the interpretation and construction of the Plan,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.
ARTICLE XXII
MISCELLANEOUS
22.1
General.

(a)    Awards granted under the Plan will be satisfied by delivery of Shares or
from the general assets of the Company, and (except as provided in Section 3.6)
no special or separate reserve, fund or deposit will be made to assure
satisfaction of such Awards. No grantee, beneficiary or other person will have
any right, title or interest in any fund or in any specific asset (including
Shares) of the Company by reason of any Award hereunder. Neither the provisions
of the Plan (or of any related documents), nor the creation or adoption of the
Plan, nor any action taken pursuant to the provisions of the Plan will create,
or be construed to create, a trust of any kind or a fiduciary relationship
between the Company and any grantee, beneficiary or other person. To the extent
that a grantee, beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right will be no greater than the right of
any unsecured general creditor of the Company.
(b)    The Management Investor Rights Agreement provides for additional
restrictions and limitations with respect to Shares (including additional
restrictions and limitations on the voting or transfer of Shares). To the extent
that such restrictions are greater than those set forth in the Plan or any Award
Agreement, such restrictions and limitations shall apply to any Shares acquired
pursuant to the exercise of Awards or otherwise issued or delivered pursuant to
an Award and are incorporated herein by this reference.
(c)    The Certificate of Incorporation and Bylaws of the Company, as either of
them may lawfully be amended, supplemented or restated from time to time, may
provide for additional restrictions and limitations with respect to Shares
(including additional restrictions and limitations on the voting or transfer of
Shares) or priorities, rights and preferences as to securities and interests
prior in rights to the Shares. To the extent that these restrictions and
limitations are greater than those set forth in the Plan or any Award Agreement,
such restrictions and limitations shall apply to any Shares acquired pursuant to
Awards and are incorporated herein by this reference.

15

--------------------------------------------------------------------------------



22.2
Subsidiary Employees.

In the case of a grant of an Award to an employee or consultant of any
Subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the shares of Common Stock, if any, covered by the Award to the
Subsidiary, for such lawful consideration as the Committee may specify, upon the
condition or understanding that the Subsidiary will transfer the shares of
Common Stock to the employee or consultant in accordance with the terms of the
Award specified by the Committee pursuant to the provisions of the Plan. All
shares of Common Stock underlying Awards that are forfeited or canceled shall
revert to the Company.
22.3
Foreign Employees and Foreign Law Considerations.

The Committee may grant Awards to individuals who are eligible to participate in
the plan who are foreign nationals, who are located outside the United States or
who are not compensated from a payroll maintained in the United States, or who
are otherwise subject to (or could cause the Company to be subject to) legal or
regulatory provisions of countries or jurisdictions outside the United States,
on such terms and conditions different from those specified in the Plan as may,
in the judgment of the Committee, be necessary or desirable to foster and
promote achievement of the purposes of the Plan, and, in furtherance of such
purposes, the Committee may make such modifications, amendments, procedures, or
subplans as may be necessary or advisable to comply with such legal or
regulatory provisions.
22.4
Limitation on Dividend Reinvestment and Dividend Equivalents.

To the extent provided under an Award Agreement, reinvestment of dividends in
additional Restricted Stock or Restricted Stock Units at the time of any
dividend payment, and the payment of Shares with respect to dividends to
Participants holding Awards of Restricted Stock or Restricted Stock Units, shall
only be permissible if sufficient Shares are available under Section 3.5 for
such reinvestment (taking into account then outstanding Options and other
Awards), provided that, in the event that there are not sufficient Shares so
available, holders of Restricted Stock and Restricted Stock Units shall instead
receive cash in the amount equal to such dividend as and when, (i) with respect
to Restricted Stock, such Awards become vested, or (ii) with respect to
Restricted Stock Units, such Awards become payable.
*    *    *    *    *    *            
As adopted by the Board of Directors of Domus Holdings Corp. on April 10, 2007
and amended and restated on November 13, 2007 as further amended and restated on
November 9, 2010, August 2, 2011 and February 27, 2012 and as of April 30, 2012.



16